PER CURIAM.
Appellant pled guilty in the Superior Court to a charge of possession of narcotics (heroin) and was sentenced to an indeterminate term in the State Prison. He was represented by counsel at the preliminary hearing and at the trial.
Appellant filed his notice of appeal in propria persona and counsel was appointed, pursuant to A.R.S. § 13-161 to handle this appeal. The counsel originally appointed withdrew from the case, and present counsel was appointed in their stead. Counsel advised this court by written communication that he had searched the record and had been unable to find grounds on which an appeal could be based. Counsel has further advised this court that he has gone outside the record and interviewed the probation officer and has had the probation officer review his report. This court ordered the appeal submitted. Having examined the record and transcript, we have found no reversible error. State v. Burrell, 96 Ariz. 233, 393 P.2d 921 (July 1964).
Judgment affirmed.
UDALL, C. J., LOCKWOOD, V. C. J., and STRUCKMEYER, BERNSTEIN and JENNINGS, JJ., concur.